Title: To James Madison from Elias Vanderhorst, 16 September 1806
From: Vanderhorst, Elias
To: Madison, James



Sir.
Bristol Sepr. 16th. 1806.

I had the Honor of addressing a few lines to you on the 25th. Ulto. covering some News Papers Pr. the Ship Maine Capt. Rossiter Via New York.
The Harvest throughout this Island is now nearly over and the Crops in general are, as I expected, good; but, Public affairs still continue to wear a very unsettled & doubtful aspect as you will Perceive by the enclosed papers to which I beg leave to refer you.  It is therefore not easy to make any satisfactory calculation on them, but yet I am not quite without hope that a general Peace is now at no great distance, though I confess, I am rather fearful that the Death of Mr. Fox may produce new obstacles to an event so Desirable to every person of humanity.  I have the Honor to be, with great respect Sir, Your most Obt. & Most Hble. Servt.

Elias Vanderhorst

